                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


LYDIA COURTNEY-POPE,
       Plaintiff,

       v.                                                Civil Action No. ELH-16-4055

BOARD OF EDUCATION OF
CARROLL COUNTY,
       Defendant.

                                       MEMORANDUM

       Several motions are pending in this case. This Memorandum only addresses plaintiff’s

Motion to Strike or File Under Seal Improper Documents (ECF 75, “Motion to Strike or Seal”),

and plaintiff’s Further Motion for Sanctions for Retaliation Against a Witness. ECF 76 (“Motion

for Sanctions”).1

       No hearing is necessary to resolve these motions. Local Rule 105.6. For the reasons stated

below, I shall deny both motions.

                              I.      Plaintiff’s Motion to Strike or Seal

       On January 17, 2019, plaintiff filed the Motion to Strike or Seal, asking the court to strike

or seal exhibits to defendant’s motion to dismiss (ECF 6), and an exhibit to defendant’s motion for

summary judgment (ECF 64) (the “Exhibits”). Defendant has responded to the Motion to Strike

or Seal. ECF 89. Plaintiff has replied (ECF 91), and she also filed a supplement to her reply. ECF

93.




       1
        The Memorandum does not address the parties’ cross motions for summary judgment.
ECF 64; ECF 69.
        The Exhibits consist of letters of reprimand written to plaintiff, and written complaints

about plaintiff’s job performance made by various students and students’ parents. ECF 6-5; ECF

6-20; ECF 64-12. Plaintiff argues that the exhibits are irrelevant, that they violate the privacy of

third parties, that they should not be in her employment file under the “Master Agreement”

between the Board of Education of Carroll County and the Carroll County Education Association,

and that they should be stricken because they were not offered at plaintiff’s “6-202 hearing” before

the County board.

        Under Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

P. 12(f). See, e.g., Haley Paint Co. v. E.I. Du Pont De Nemours & Co., 279 F.R.D. 331, 335 (D.

Md. 2012). In determining whether to grant a motion to strike, the court “enjoys wide discretion

. . . in order ‘to minimize delay, prejudice and confusion by narrowing the issues for discovery and

trial.’” Id. at 336 (citation omitted).

        “Rule 12(f) motions are generally viewed with disfavor because striking a portion of a

pleading is a drastic remedy and because it is often sought by the movant simply as a dilatory

tactic.” Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (citation and

internal quotation marks omitted); see also Renaissance Greeting Cards, Inc. v. Dollar Tree

Stores, 227 F. App’x 239, 247 (4th Cir. 2007). Therefore, “[w]hen reviewing a motion to strike,

‘the court must view the pleading under attack in a light most favorable to the pleader.’” Piontek

v. Serv. Ctrs. Corp., PJM-10-1202, 2010 WL 4449419, at *8-9 (D. Md. Nov. 5, 2010) (citation

omitted).

        Contrary to plaintiff’s claims, the Exhibits are relevant to the case. See F.R. Evid. 401.

Plaintiff has not met her burden of showing that the Exhibits contain “redundant, immaterial,

impertinent, or scandalous” material. Plaintiff’s arguments concerning the “Master Agreement,”
                                                 2
and her “6-202 hearing,” even if true, would not provide sufficient basis for this Court to strike the

Exhibits.

       Plaintiff’s motion might also be construed as a Motion to Seal. The common law presumes

the public and press have a qualified right to inspect all judicial records and documents. Doe v.

Pub. Citizen, 749 F.3d 246, 265 (4th Cir. 2014) (citations omitted); Va. Dep’t of State Police v.

Washington Post, 386 F.3d 567, 575 (4th Cir. 2004), cert. denied, 544 U.S. 949 (2005); see also

Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580 n.17 (1980) (“[H]istorically both civil

and criminal trials have been presumptively open.”). To be sure, “sensitive medical or personal

identification information may be sealed.” Rock v. McHugh, 819 F. Supp. 2d 456, 475 (D. Md.

2011); see also Pittston Co. v. United States, 368 F.3d 385, 406 (4th Cir. 2004) (affirming the

sealing of “confidential, proprietary, commercial, or financial data” produced under a protective

order). But, the mere fact that records may be controversial, personal, or embarrassing does not

alone justify sealing those records from public inspection. See, e.g., Kamakana v. City & Cty. of

Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (“The mere fact that the production of records may

lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not, without

more, compel the court to seal its records.”).

       Plaintiff asserts the privacy interests of third parties as a reason to seal the Exhibits.

However, in the Exhibits, defendant redacted the last names of any students referenced. The

Exhibits do not contain any information that is so sensitive or otherwise personal as to require their

sealing. Accordingly, plaintiff’s Motion to Strike or Seal will be denied.

                                 II.     Plaintiff’s Motion for Sanctions

       On January 17, 2019, plaintiff moved for sanctions, alleging that defendant has harassed

and retaliated against one of plaintiff’s witnesses. ECF 76. Defendant has responded. ECF 90.

Plaintiff replied (ECF 95), and also filed a supplement to her reply. ECF 96.
                                                  3
       Plaintiff requests sanctions on a variety of grounds. See ECF 76; ECF 95. Plaintiff also

seeks to renew or supplement her previous motion for sanctions (ECF 26), which was denied by

U.S. Magistrate Judge Beth Gesner on September 28, 2018. See ECF 57.

       Under Local Rule 105.8(a), parties are warned not to file motions for sanctions as a matter

of course. Upon review of the materials, I agree with Judge Gesner’s conclusion in the denial of

plaintiff’s previous motion for sanctions that plaintiff “does not provide any evidence of actual

retaliation by defendant.” ECF 57 at 2. Contrary to plaintiff’s understanding, that conclusion is

not based upon whether the individuals she identified experienced any adverse employment action.

Rather, her motion for sanctions will be denied because there is insufficient evidence that those

employment actions were part of an effort to retaliate against those individuals due to their

participation in this case. The Court does not wish to engage in mini-trials regarding the

employment disputes of non-parties to this case.

                                           III.       Conclusion

       For the foregoing reasons, I shall deny plaintiff’s Motion to Strike or Seal (ECF 75), and I

shall deny plaintiff’s Motion for Sanctions (ECF 76).

       An Order follows.

Date: July 9, 2019                                            /s/
                                                       Ellen L. Hollander
                                                       United States District Judge




                                                  4
